STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               June 6, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
KEITH D. HAROLD,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-1481 (BOR Appeal No. 2047130)
                   (Claim No. 2006030869)

RALEIGH COUNTY COMMISSION,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Keith D. Harold, by Reginald D. Henry, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Raleigh County Commission, by
H. Dill Battle III, its attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated November 20, 2012, in
which the Board affirmed, in part, and reversed, in part, an April 11, 2012, Order of the
Workers’ Compensation Office of Judges. In its Order, the Office of Judges reversed the claims
administrator’s July 20, 2011, decision which limited the authorization of the medications
Abilify and Valium through June of 2011. The Board of Review affirmed the Office of Judges’
Order insofar as it authorized the medication Abilify without the June of 2011 limit. It reversed
the Office of Judges’ Order insofar as it authorized Valium without the June of 2011 limit. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Harold, a police officer, was injured in the course of his employment on March 4,
2006, when he was attacked by a group of people. As a result of the attack, he sustained physical
as well as psychological injuries. His claim was held compensable for post-traumatic stress
disorder and depressive type psychosis. In a psychological evaluation on May 19, 2009, Charles
                                                1
Weise, M.D., diagnosed Mr. Harold with post-traumatic stress disorder, chronic major
depressive disorder, and panic disorder without agoraphobia. Mr. Harold was determined to be at
maximum medical improvement. Dr. Weise found that he could return to work but not as a
police officer or in any other position that would require a significant amount of interaction with
others. In an evaluation on December 6, 2010, Ralph Smith, M.D., also determined that Mr.
Harold had reached maximum medical improvement. He opined that Mr. Harold would require
maintenance care and that his current treatment plan should be continued solely as a result of his
work-related injury. However, Dr. Smith noted that under West Virginia Code of State Rules §
80-20-12.5(b) (2006), further authorization for psychiatric care would not be necessary.

        Safiullah Syed, M.D., Mr. Howard’s treating physician, noted in an October 28, 2011,
letter that Mr. Howard was involved in a life threatening work-related incident on March 4,
2006. He asserted that Mr. Howard’s stress level increased to the point that he developed post-
traumatic stress disorder, major depression, social anxiety disorder, and panic attacks. Dr. Syed
opined that the medications Abilify and Valium were necessary to treat Mr. Howard’s chronic
symptoms and requested that they be authorized.

        The claims administrator, in a July 20, 2011, decision, limited authorization of the
medications Abilify and Valium through June of 2011. The Office of Judges reversed the
decision in its April 11, 2012, Order. It determined that the medications should be authorized
without the June of 2011 limit. Based upon reports by Drs. Weise, Smith, and Syed, it found that
Mr. Howard’s chronic psychiatric complaints are more likely than not related to his compensable
injury. The Office of Judges noted that reaching maximum medical improvement does not
require that all treatment cease. Though Mr. Howard reached maximum medical improvement, it
was determined that his work-related psychiatric conditions had become chronic. Medication and
counseling were found to help with day to day coping for post-traumatic stress disorder, major
depressive disorder, social anxiety disorder, and panic attacks related to the compensable injury.

        The Board of Review affirmed, in part, and reversed, in part, the Office of Judges’ Order
in its November 20, 2012, decision. It concurred with the Office of Judges’ conclusion that the
medication Abilify should be authorized without the June of 2011 limit because it is not a
controlled substance. However, the Board of Review found that Valium is a controlled substance
and per West Virginia Code of State Rules § 80-20-53 (2006) and West Virginia Code of State
Rules § 80-20-54 (2006), certain documentation is required when controlled substances are
prescribed beyond limited time periods after the initial injury. It was determined that Dr. Syed’s
May 10, 2011, request failed to provide the necessary documentation for the authorization of
Valium. Therefore, the Board of Review limited authorization of Valium through June of 2011.
This Court agrees with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                2
                                   Affirmed.

ISSUED: June 6, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman




                               3